      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

AMY LOISEAU,                         )
                                     )
            Plaintiff,               )
                                     )
      v.                             ) Civil Action No.: 1:19-cv-01115-ELR
                                     )
THOMPSON, O'BRIEN, KEMP &            )
NASUTI, P.C. and AARON               )
KAPPLER,                             )
                                     )
            Defendants.              )

 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION
     FOR SANCTIONS DUE TO SPOLIATION OF EVIDENCE

      COME NOW Defendants Thompson, O’Brien, Kemp & Nasuti (“TOKN”)

and Aaron Kappler (“Kappler”) (collectively, “Defendants”), and respectfully

submit this Memorandum of Law in support of their Motion for Sanctions Due to

Spoliation of Evidence based on Plaintiff’s knowing and intentional failure to

preserve relevant evidence. In support of hereof, Defendants show the following:

                            I.     BACKGROUND

      A.    The Gwinnett County Action.

      Plaintiff was previously employed by TOKN from January 5, 2015 through

March 30, 2018, as a paralegal in the firm’s Collections Practice Group.

(Complaint, Doc. 1 (hereinafter, “Compl.”) ¶ 42). As a member of Collections
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 2 of 22




Practice Group, Plaintiff was under the direct supervision of Adam L. Cleveland

(“Cleveland”), the supervising attorney of the practice group. (Deposition of Amy

Loiseau, (hereinafter “Pl’s Dep.”) 67:10-12). 1 On October 6, 2017, Cleveland was

terminated from TOKN. (Deposition of Adam L. Cleveland (hereinafter,

“Cleveland’s Dep.”), 25:3-5). 2 He subsequently began practicing, and continues to

practice, law at Adam L. Cleveland, P.C. (“ALC P.C.”). (Cleveland Dep. 9:1-14).

Following Cleveland’s termination, but before Plaintiff’s resignation on March 30,

2018, Cleveland contacted Plaintiff on multiple occasions, seeking confidential

information stored on TOKN’s system, which information Plaintiff willingly

provided him. (Pl.’s Dep. 89:4-9).

      Plaintiff ultimately resigned from TOKN on March 30, 2018 and began

working for ALC P.C. shortly thereafter. (Pl’s Dep. 56:14-22; Cleveland Dep.,

58:10-15).   Following Plaintiff’s resignation, TOKN discovered emails from

Plaintiff to Cleveland in which Plaintiff provided a number of TOKN’s


      1
        Relevant excerpts from the October 4, 2019 Deposition of Plaintiff Amy
Loiseau are attached hereto as Exhibit 1. Plaintiff’s complete transcript is also
being filed simultaneous with the filing of Defendants’ Motion for Summary
Judgment.
      2
        Relevant excerpts from the October 3, 2019 Deposition of Plaintiff Adam
L. Cleveland are attached hereto as Exhibit 2. Cleveland’s complete transcript is
likewise being filed in connection with Defendants’ Motion for Summary
Judgment.


                                       -2-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 3 of 22




confidential documents and client contact information to Cleveland. Accordingly,

Kappler sent both Plaintiff and Cleveland a Cease & Desist Letter on May 17,

2018. (Pl. Dep. 12:19-13:10; Cleveland Dep. 214:20-215:1, Ex.’s D-30, D-31).

Subsequently, after learning of the full extent of Plaintiff and Cleveland’s fraud,

conversion, trade secret violations, and malfeasance, TOKN ultimately filed suit

against Plaintiff and Cleveland in the Superior Court of Gwinnett County on

December 14, 2018 (the “Gwinnett County Action”), seeking damages resulting

from violations of the Georgia Trade Secrets Act, Georgia Computer Systems

Protections Act, conversion, and fraud along with punitive damages and attorneys’

fees. (Thompson, O’Brien, Kemp & Nasuti v. Adam L. Cleveland, P.C., Adam L.

Cleveland, Amy M. Loiseau, Superior Court of Gwinnett County, Civil Action File

No. 18-A-10679-2). 3

      B.      Plaintiff Decides to File an FLSA Claim in Federal Court Rather
              than as a Counterclaim to the Gwinnett County Action.

      Plaintiff received notice of the Gwinnett County Action “fairly soon after it

was filed.”    (Pl’s Dep. 17:11-18:11).    Shortly thereafter, Plaintiff sought an

attorney to defend her in the Gwinnett County Action, and she initially spoke with

and paid an attorney to represent her; however, she later elected to retain the same

      3
        A true and accurate copy of the original Superior Court Complaint is
attached hereto as Exhibit 3. See also Pl’s Dep. Ex. 32.


                                        -3-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 4 of 22




attorney Cleveland was using to represent himself in the same action (i.e., William

Carlisle) and, instead of filing an FLSA counterclaim in that action as she had

initially intended, decided to file the instant FLSA claim in federal court. (Pl.’s

Dep. 18:14-20:15, 32:11-33:18). Plaintiff then began the process of selecting

counsel for her FLSA claim and had a telephone conference with a labor and

employment attorney around January 23, 2019. (Pl.’s Dep. 24:16-25:8, 28:5-15).

That attorney declined to represent her due to a conflict of interest. (Pl.’s Dep.

39:1-10).

      Plaintiff subsequently had a meeting with a second potential FLSA attorney,

whose representation she declined (Pl’s Dep. 38:17-22).           Finally, at the

recommendation of Cleveland, who met Kevin Fitzpatrick at a CLE (Cleveland

Dep. 22:19-23:4), Plaintiff retained her current counsel on February 13, 2019.

(Pl.’s Dep. 30:18-25, Ex. D-35).4 The same day, Plaintiff’s counsel issued a letter

to TOKN informing it that Plaintiff retained his firm in connection with a wage


      4
        While Cleveland testified he thought the CLE occurred in the early 2018
(Cleveland Dep. 22:6-26:13, 26:14-28:8), records from the Georgia Institute of
Continuing Legal Education (true and correct copies of which are attached hereto
as Exhibit 4) establish that the CLE event in question actually occurred in
February 2019. See Exhibit 4, Declaration of Custodian of Records for the
Commission on Continuing Lawyer Competency at TOKN008669, 8670, showing
that Cleveland and Fitzpatrick both attended the “Advanced Debt Collection” CLE
on February 7, 2019.


                                        -4-
       Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 5 of 22




and hour matter arising from her employment at TOKN and requesting that TOKN

execute an enclosed tolling agreement. (Id., Ex. D-34).

      Plaintiff ultimately filed the present lawsuit against TOKN and Kappler on

March 8, 2019, alleging violations of the Fair Labor Standards Act’s overtime

provisions. (Compl., Doc. 1). Specifically, Plaintiff alleged that she “regularly

worked in excess of 40 hours each week” and that Defendants failed to compensate

her at one-and-a-half-times her regularly hourly rate for time worked over 40 hours

during each workweek. (Compl. ¶ 66).

      C.     Plaintiff Admits She Destroyed Relevant Evidence Well After She
             Began Anticipating Litigation Against TOKN and Kappler.

      Plaintiff’s deposition in this matter occurred on October 4, 2019. Notably,

Plaintiff asserted in her deposition that she actually anticipated potential litigation

against TOKN well prior to the Gwinnett County Action. Indeed, Plaintiff testified

that she felt as if her rights under the FLSA were violated as early as 2015 (Pl.’s

Dep. 50:3-5) 5 and that she had considered filing a claim before that lawsuit was

commenced in December 2018, even going so far as to forward emails concerning

the TOKN receptionist’s attendance sheets prior to her resignation: “I forwarded

all these time records to myself when I left the firm because at that time I had

      5
        Q. “When is the first time that you felt your rights under the FLSA were
violated?” A. “In 2015.” (Pl’s Dep. 50:3-5).


                                         -5-
       Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 6 of 22




thought about doing something….” (Pl.’s Dep. 35:5-8). (See also Pl’s Dep. at

35:10-11) (“And it only came up again after I was sued. But there was the thought

of it before.”) (Emphasis in italics).

      In light of the foregoing, Defendants’ counsel questioned Plaintiff about her

efforts to preserve relevant evidence at her deposition. In this regard, when asked

about her cell phone provider, Plaintiff asserted she was currently using Total

Wireless. (Pl.’s Dep. 47:10-11). She explained she previously had cell phone

service through Verizon Wireless (Pl.’s Dep, 47:21-24), but had switched

providers to Total Wireless, “[a]fter[she] left TOKN but before [she] was sued [by

TOKN]….” (Pl’s Dep., 47:14-18). Critically, when Plaintiff switched carriers, she

kept the same physical cell phone that she had prior to the change. (Pl’s Dep.

46:20-48:24). Notably, authenticated cell phone records provided by Tracfone

Wireless (doing business as Total Wireless) in response to Defendants’ post-

deposition subpoena (Doc. 41) demonstrate that Plaintiff switched service and

activated her cell phone with Tracfone on March 13, 2019, i.e., almost immediately

after filing her lawsuit on March 8, 2019.6 Plaintiff admitted she lost most of the


      6
        A true and correct copy of the Affidavit of Tracfone Wireless, Inc. and the
records produced therewith are attached hereto as Exhibit 5. As shown on the
document Bates-labeled TOKN011900, Plaintiff’s Tracfone plan has an
“Activation Date” of “03/13/2019.”


                                         -6-
       Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 7 of 22




data that existed on her phone during the switch, as she lost access to the Verizon

Cloud, a secure storage platform for Verizon users. (Pl’s Dep. 48:25-49:4). She

also admitted she took no steps to backup any of the information that was stored in

the cloud, asserting, “…I knew I was probably going to lose my cloud, but I didn’t

know how to back it up. So I did not back it up.” (Pl’s Dep. 49:12-14). In other

words, Plaintiff consciously took no steps to preserve her cell phone data despite

her keen awareness that the data would be lost if she did not back it up.

      Plaintiff acknowledged that having access to the information that was stored

on the Cloud would have been highly relevant to the instant case. Indeed, Plaintiff

went so far as to claim, “Believe me, if I had my cloud, it would back up

everything I’ve said. I would like to have my cloud.” (Pl’s Dep. 51:16-18). When

asked, “And because if we had your cloud, we’d have more information about your

employment at TOKN, wouldn’t we,” Plaintiff responded, “Yes…You would have

lots of text messages from me complaining about all of my overtime.” (Pl’s Dep.

51:19-25).   Plaintiff reiterated the potential importance of her phone records

several additional times during her deposition, and also claimed that she had a call

about this case on her cell phone while driving on Peachtree Industrial Boulevard

with a witness identified in her discovery responses (Alan Alderman) in 2019.

(Pl’s Dep. 253:14-255:3). Unfortunately for the Defendants, who believe that


                                         -7-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 8 of 22




Plaintiff’s cell phone records would actually refute her claims, this evidence has

been destroyed.

           II.    ARGUMENT AND CITATION TO AUTHORITY

      It is undisputed that Plaintiff intentionally permitted, and in fact caused, the

destruction of evidence germane to the pending claims. As such, she has plainly

spoliated evidence and should be sanctioned. Accordingly, as set forth more fully

herein, Defendants request that this Court enforce a two year statute of limitations

in this claim, presume that the lost information was unfavorable to Plaintiff, and/or

issue an instruction to the jury that an “adverse” or negative inference may be

drawn from Plaintiff’s destruction of evidence.

      A.     Plaintiff Spoliated Evidence by Causing and/or Failing to Prevent
             the Destruction of Electronically Stored Information on her Cell
             Phone When She Switched Carriers.

      As an initial matter, because the pending litigation involves a federal claim,

federal law applies when determining whether sanctions are appropriate. As the

spoliation at issue here involved electronically stored information (“ESI”), Rule

37(e) of the Federal Rules of Civil Procedure governs the analysis. However,

because the Eleventh Circuit has not developed factors guiding the spoliation

analysis, and Georgia case law is generally consistent with federal law with regard

to spoliation of evidence, courts in this Circuit frequently call upon Georgia law


                                         -8-
         Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 9 of 22




when deciding spoliation motions. See Flury v. Daimler Chrysler Corp., 427 F.3d

939, 945 (11th Cir. 2005); Marshall v. Dentfirst, P.C., 313 F.R.D. 691, 695 (N.D.

Ga. 2016) (noting that “the considerations for evaluating whether…to impose

spoliation sanctions under Eleventh Circuit case law and under Rule 37(e)…are

substantially similar.”)

      The Eleventh Circuit defines spoliation as “the destruction or significant

alteration of evidence, or the failure to preserve property for another’s use as

evidence in pending or reasonably foreseeable litigation.” Graff v. Baja Marine

Corp., 310 Fed. App’x 298, 301 (11th Cir. 2009) (quoting West v. Goodyear Tire

& Rubber Co., 167 F.3d 776, 779 (2nd Cir. 1999)).7             “To be reasonably

foreseeable, litigation must have been contemplated – mere awareness of potential

liability is insufficient to trigger a duty to preserve evidence.” Kraft Reinsurance

Ireland, Ltd. V. Pallets Acquisitions, LLC, 845 F. Supp. 2d 1342, 1358 (N.D. Ga.

2011).

      Here, litigation was inarguably contemplated at the time Plaintiff permitted

the destruction of her ESI evidence on March 13, 2019. According to Plaintiff, she


      7
        As one seminal decision regarding electronic discovery put it, “[O]nce a
party reasonably anticipates litigation, it must suspend its routine document
retention/destruction policy and put in place a ‘litigation hold’ to ensure the
preservation of relevant documents.” Zubulake v. UBS Warburg (“Zubulake IV”),
220 F.R.D. 212, 218 (S.D.N.Y. 2003).

                                        -9-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 10 of 22




believed her rights under the FLSA were violated as early as 2015, the year she

was hired. She continued to harbor the belief that her rights were violated at the

time of her resignation in March 2018 when she sent the receptionist attendance

records to her personal email address because she “thought about doing

something”, further evidence that Plaintiff not only contemplated, but was

preparing for, eventual litigation. (Pl.’s Dep. 35:5-8).

      Although Plaintiff did not actually take steps to retain counsel and file suit at

either of those times, she actively sought legal recourse for what she perceived to

be Defendants’ violation of the FLSA once TOKN filed its lawsuit against her and

Cleveland in December 2018 and communicated with a minimum of four different

attorneys regarding the same. More importantly, she actually retained an attorney

to represent her in February 13, 2019, approximately a month before she both

helped her attorneys draft a Complaint outlining Defendants’ alleged FLSA

violations and filed the suit on March 8, 2019. Importantly, all of the foregoing

transpired before the March 13, 2019 activation date of her cell phone with

her new provider. See Oil Equip. Co. Inc. v. Modern Welding Co. Inc., 661 F.

App’x 646, 657 (11th Cir. 2016) (finding the plaintiff had knowledge of potential

litigation where its attorney issued a demand letter two weeks before destruction of

evidence).


                                         -10-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 11 of 22




      Though Plaintiff did not take any affirmative action in the destruction of the

evidence, she willfully neglected to take any steps to back up the data on her cell

phone, despite having both anticipated and commenced the present lawsuit against

Defendants prior to changing her cell phone provider, making her just as culpable

as if she had manually deleted all the relevant information on the phone herself.

See Baxley v. Hakiel Indus., Inc., 282 Ga. 312, 313 (2007) (proof of spoliation

found where defendant failed to take steps to preserve video recording and allowed

it to be destroyed despite being on notice of potential for litigation). Indeed,

Plaintiff admitted at her deposition that she had a “cloud and I knew I was

probably going to lose my cloud, but I didn’t know how to back it up. So I did not

back it up.” (Pl’s Dep. 48:25-49:21) (emphasis added). Accordingly, this Court

should issue a finding that Plaintiff had a duty to preserve evidence, which duty

she breached, and therefore engaged in the spoliation of evidence.

      B.     This Court Should Sanction Plaintiff.

      Courts sitting in the Eleventh Circuit have “broad discretion” to assess an

award of sanctions for discovery abuses. Flury, 427 F.3d at 944. A trial court may

fashion sanctions up to and including the dismissal of an action, and, at the very

least, infer and/or issue an instruction to the jury that a negative inference must be

drawn from the Plaintiff’s destruction of evidence. Id.; Am. Multi-Cinema, Inc. v.


                                        -11-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 12 of 22




Walker, 270 Ga. App. 314, 317 (2004). The purpose of an award of sanctions for

spoliation is “to prevent unfair prejudice to litigants and to insure the integrity of

the discovery process.” Flury, 427 F.3d at 944. The Eleventh Circuit considers the

following five factors when determining the appropriate remedy for spoliation:

      (1) whether the [defendant] was prejudiced as a result of the
      destruction of evidence; (2) whether the prejudice could be cured; (3)
      the practical importance of the evidence; (4) whether the [plaintiff]
      acted in good or bad faith; and (5) the potential for abuse if expert
      testimony about the evidence [is] not excluded.”

AMLI Residential Properties, Inc. v. Georgia Power Co., 293 Ga. App. 358, 361

(2008).

      Here, Plaintiff’s conduct is clearly sanctionable.       First, Defendants are

inarguably prejudiced as a result of Plaintiff’s destruction of evidence of a practical

importance. Indeed, the failure to preserve evidence creates a presumption that the

evidence would have been harmful to the spoliator.8 By Plaintiff’s own admission,

the now-spoliated evidence previously contained on her cell phone and/or its

cloud-based storage is highly relevant to Plaintiff’s claims that she frequently

performed work during her lunch breaks and/or after her departure for which she

was not compensated, that she allegedly complained about working overtime, and


      8
        See, e.g., Baxley v. Hakiel Indus., Inc., 282 Ga. 312, 313 (2007) (noting
that Proof of spoliation raises a rebuttable presumption against the spoliator that
the evidence favored the spoliator’s opponent).

                                         -12-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 13 of 22




Defendants’ defense that Plaintiff was compensated for all hours worked and

recorded and that she never reported or complained about her alleged off-the-clock

work. See Brown v. Chertoff, 563 F. Supp. 2d 1372, 1379 (S.D. Ga. 2008)

(holding that “courts properly focus on the relevance of destroyed evidence in

determining prejudice.”).    If Defendants had access to Plaintiff’s cell phone

activity from the time period she worked at TOKN, such information could be used

by Defendants to disprove the crux of Plaintiff’s claim by showing she did not

work unrecorded hours, or, at the very least, that she worked far fewer unrecorded

hours than she contends and in fact never reported or complained about the

purported off-the-clock activity. For example, her call history would likely prove

whether she made personal calls while she was allegedly working through her

lunch and her text message history would demonstrate whether there are actually

“text messages … complaining about all of my overtime.” Because Plaintiff made

the conscious decision to refrain from preserving any of her cell phone data from

the relevant time period, Defendants have lost an opportunity to fully defend

themselves against Plaintiff’s allegations.

      The prejudice created by Plaintiff’s destruction of evidence also cannot be

cured. It is undisputed that the evidence was destroyed and cannot be retrieved.

While Defendants acknowledge that other highly relevant evidence exists which


                                         -13-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 14 of 22




they contend refutes Plaintiff’s central allegations – primarily, her self-prepared

and contemporaneously reported timecards – Plaintiff’s cell phone records could

have provided additional highly persuasive evidence to rebut her deposition

testimony, but that evidence unfortunately no longer exists.           By her own

admissions, Plaintiff’s cell phone data from her time at TOKN is crucial to

defending against Plaintiff’s allegations that she worked unreported time

throughout her workday and is entitled overtime pay. See Brown, 563 F. Supp. 2d

at 1380 (finding prejudice not adequately cured despite existence of other

information pertaining to the content of the destroyed documents).

      Further, that Plaintiff’s decision to refrain from backing up her phone data

stored in the Verizon Cloud was in bad faith is made clear by the sheer timing of

her actions. Though a showing of negligence is insufficient to establish bad faith,

malice need not be present to prove a party acted in bad faith. See Oil Equip. Co.

Inc., 661 F. App’x at 653. A party’s destruction of relevant evidence extends

beyond mere negligence into bad faith where the loss of evidence was not “the

accidental, random, or unintended dissipation of evidence by persons having no

interest in its preservation,” but rather an instance “where ‘a party knowledgeable

of litigation strategy, tactics, and policies who invokes the aid and jurisdiction of

the Court and its processes ... acted unfairly to preclude the opportunity of an


                                        -14-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 15 of 22




adversary to be apprised of the existence of a defense to a plaintiff’s claims.’”

AMLI Residential Properties, Inc., 293 Ga. App. at 363 (citing Northern Assurance

Co. v. Ware, 145 F.R.D. 281, 284 (D.Me.1993)).9

      Here, Plaintiff activated her new service with Total Wireless on March 13,

2019, exactly one month following her decision to retain her current counsel to

represent her in the pending claim, less than a week after she filed her lawsuit, and

two days following the issuance of a Summons to Defendants. At this point in

time, after having spoken with her counsel (in addition to three other attorneys)

and filing her Complaint against TOKN, Plaintiff – a paralegal with extensive

experience in collections-based litigation – would have been well aware that the

information stored on her phone was both germane to her allegations and that a

duty to preserve existed. See Morrison v. Veale, No. 3:14-CV-1020-TFM, 2017

WL 372980, at *7 (M.D. Ala. Jan. 25, 2017) (finding bad faith in part where

plaintiff alleged she was unaware of her duty to preserve relevant emails despite

being represented by counsel at the time of the loss of the same). Further, Plaintiff

testified that she was cognizant of the fact that the transition from Verizon

Wireless to Total Wireless would result in her losing access to the Verizon Cloud,


      9
        See Bridgestone/Firestone North America Tire, LLC v. Campbell, 258 Ga.
App. 767, 769 (2002) (finding that defendant was prejudiced where plaintiff’s
destruction of evidence rendered a full defense impossible).

                                        -15-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 16 of 22




and, as a result, all of the data maintained in the Cloud. Nonetheless, Plaintiff took

no steps whatsoever to preserve the evidence located on the Cloud, though she

could have easily done so by seeking assistance from Tracfone Wireless, an

information technology specialist, or her attorneys (and/or their staff) in the present

litigation, and instead made the conscious decision to allow the information to be

lost. Compare Jackson v. Haynes & Haynes, P.C., No. 2:16-CV-01297-AKK,

2017 WL 3173302, at *4 (N.D. Ala. July 26, 2017) (finding no bad faith where

plaintiff made efforts to transcribe relevant information located on phone before

returning phone to cellphone provider).10 Conveniently for Plaintiff, Defendants

had no opportunity to request her call records or text messages, either directly from

Plaintiff or through a third-party subpoena to Verizon Wireless, prior to the

destruction of the evidence. Indeed, Defendants were not even served in this

matter until March 13, 2019, i.e., the same date the data was destroyed. (Docs. 6 &

7, proofs of service).

      As Plaintiff willfully engaged in malfeasance by permitting the destruction

of evidence she knew would be relevant to the pending claim, Defendants request

that she be precluded from obtaining a third year of potential exposure and the
      10
         See MOSAID Technologies, Inc. v. Samsung Elec. Co., Ltd., 348 F. Supp.
2d 332, 339 (D.N.J. 2004) (“When a duty to preserve is triggered, it cannot be a
defense to a spoliation claim that the party inadvertently failed to place a ‘litigation
hold’ or ‘off switch’ … to stop the destruction of that evidence.”)

                                         -16-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 17 of 22




liquidated damages she is seeking under the FLSA. Indeed, such a result would be

just, as these claims rest on proof that the Defendants willfully violated her FLSA

rights, which is indeed ironic in light of her own willful destruction of evidence.

(Compl. ¶¶ 67, 69; 29 U.S.C. §§ 216(b), 255). Here, Plaintiff destroyed over three

years’ worth of phone data and, as a result, three years of information Defendants

could use to rebut her claims. Defendants should therefore be entitled to an

inference that the lost data would contradict Plaintiff’s allegations of an alleged

“willful” violation through the imposition of a two-year statute of limitation on

Plaintiff’s claims and denial of her request for liquidated damages.

      If the Court is unwilling to entertain such a sanction, Defendants

alternatively request that they be entitled to an inference and jury instruction at trial

that the evidence destroyed by Plaintiff would have proven adverse to her claims.

See Fed. R. Civ. P. 37(e)(2)(B). As explained above, Plaintiff’s deliberate decision

to forgo backing up any of the data on her Verizon Cloud, which data she admitted

would be relevant to her claim, was predicated on bad faith. See S.E.C. v. Goble,

682 F.3d 934, 947 (11th Cir. 2012) (noting adverse inference instruction proper

only when spoliation was in bad faith). 11 As one court has stated, “[c]ulpability

may not mean evil intent, but may simply signify responsibility and control.”
      11
        See R.A. Seigel Co. v. Bowen, 246 Ga. App. 177, 181 (2000) (finding bad
faith where spoliator’s conduct was “reckless”).

                                          -17-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 18 of 22




Phillip M. Adams & Assoc., L.L.C. v. Dell, Inc., 621 F. Supp. 2d 1173, 1193 (D.

Utah 2009). Plaintiff had both the responsibility to preserve the evidence and

access to or control over it when it was destroyed. Simply put, Plaintiff knew the

information existed, understood the information was relevant to her claims, and

still refrained from backing up and preserving that information prior to switching

service providers. See Speaker v. U.S. Dep't of Health & Human Servs. Centers

for Disease Control & Prevention, 2012 WL 13071495, at *18 (N.D. Ga. Mar. 14,

2012), aff'd, 489 F. App’x 425 (11th Cir. 2012) (explaining that adverse inference

instruction appropriate “when speculation about destroyed… evidence is combined

with some proof that relevant and crucial evidence has been destroyed….” ). Thus,

at the very least, a presumption should arise that the phone data is not nearly as

beneficial to Plaintiff’s claims as she testified, given her conscious decision to

allow for the destruction of the information.

                                 III.   CONCLUSION

       As a result of Plaintiff’s knowing failure to preserve critical evidence even

after she filed suit in this matter, it is unlikely that all of the facts will ever be truly

known in this case. By knowingly permitting the destruction of her cell phone data

from the period of time in which she worked at TOKN, Plaintiff has impermissibly

and unlawfully caused significant and incurable prejudice to Defendants’ ability to


                                           -18-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 19 of 22




fully defend against Plaintiff’s allegations. Therefore, Defendants respectfully

request that this Court sanction Plaintiff’s intentional and bad faith spoliation of

evidence by either prohibiting her request for a three-year statute of limitations and

liquidated damages or, alternatively, by finding (and/or instructing the jury) that an

adverse inference may be drawn from her destruction of evidence.

       Respectfully submitted, this 27th day of November 2019.

                                               /s/ John D. Bennett
                                               John D. Bennett
                                               Georgia Bar No. 059212
                                               Molly K. Martin
                                               Georgia Bar No. 386435
ELARBEE, THOMPSON, SAPP
& WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
T: (404) 659-6700
F: (404) 222-9718
bennett@elarbeethompson.com
mmartin@elarbeethompson.com
Attorneys for Defendant




                                        -19-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 20 of 22




                        CERTIFICATE OF COUNSEL

      Pursuant to Local Rule 7.1, N.D. Ga., the undersigned counsel certifies that

this brief was prepared with Times New Roman (14 point), one of the font and

point selections approved by the Court in Local Rule 5.1B, N.D. Ga.

      Respectfully submitted this 27th day of November 2019.

                                             /s/ John D. Bennett
                                             John D. Bennett
                                             Georgia Bar No. 059212




                                      -20-
      Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 21 of 22




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

AMY LOISEAU,                           )
                                       )
             Plaintiff,                )
                                       )
      v.                               ) Civil Action No.: 1:19-cv-01115-ELR
                                       )
THOMPSON, O'BRIEN, KEMP &              )
NASUTI, P.C. and AARON                 )
KAPPLER,                               )
                                       )
             Defendants.               )

                           CERTIFICATE OF SERVICE

      I hereby certify that on this day, I served a true and correct copy of the

foregoing Certificate of Service of MEMORANDUM OF LAW IN SUPPORT

OF DEFENDANTS’ MOTION FOR SANCTIONS DUE TO SPOLIATION

OF EVIDENCE with the Clerk of Court using the CM/ECF System which will

automatically send email notification of such filing to all counsel of record.

      This 27th day of November, 2019.

                                              s/John D. Bennett
                                              John D. Bennett
                                              Georgia Bar No. 059212

Elarbee, Thompson, Sapp & Wilson LLP
800 International Tower
229 Peachtree Street, NE
Atlanta, GA 30303
     Case 1:19-cv-01115-ELR Document 51-1 Filed 11/27/19 Page 22 of 22




(404) 659-6700
Bennett@elarbeethompson.com
mmartin@elarbeethompson.com




                                   -22-
